938 A.2d 988 (2007)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Randy Allan PETERS, Petitioner.
Supreme Court of Pennsylvania.
December 21, 2007.

ORDER
PER CURIAM.
AND NOW, this 21st day of December, 2007, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
(1) Whether the extraterritorial arrest of the Defendant, by the Sugarcreek Borough Police while in the City of Franklin, was unlawful as the Sugarcreek Borough Police were not covered by any of the sections of the Municipal Police Jurisdiction Act (42 Pa.C.S.A. § 8953), the officer lacked probable cause of an offense prior to leaving his jurisdiction, no offense occurred in the officer's presence and when the Defendant was found outside Sugarcreek's jurisdiction he was not in "any hospital or other medical treatment facility" as required by 75 Pa.C.S.A. § 3731(c)?